Citation Nr: 1718142	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  03-29 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to October 16, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to April 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Thereafter, the jurisdiction of this case was transferred to the RO in Phoenix, Arizona.

In April 2007, the Veteran provided testimony regarding his service connected disabilities at a Travel Board hearing before a Veterans Law Judge who has since retired.  In March 2017, the Veteran waived his right to another Board hearing, and asked that the Board consider his case based upon the evidence of record.  A transcript of that proceeding has been associated with the claims file. 

In August 2010, the Board determined that the issue of entitlement to TDIU had been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue to the RO for additional evidentiary development.  In September 2011, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the August 2010 Board decision for failure to provide sufficient reasons and bases for denying extraschedular consideration.

In April 2012, the Board remanded the case for extraschedular consideration with respect to the Veteran's service connected disabilities.  In September 2013, the Board again remanded the case for additional evidentiary development and reconsideration of the issue of TDIU.  In March 2014, the Board remanded the issue of TDIU to obtain an addendum opinion regarding the impact of the Veteran's medication on his ability to obtain and retain gainful employment.

In January 2015, the Board found that the Veteran was entitled to TDIU from October 16, 2013.  However, in that decision, the Board did not address the issue of TDIU prior to October 16, 2013.  As such, the issue returned to the Board in October 2015, and the Board remanded for extraschedular TDIU referral to the Director of Compensation Services.  

In February 2016, the Director denied extraschedular TDIU consideration.  As such, the RO denied the claim, and the issue returned to the Board.  All requested evidentiary development has been completed with respect to the issue of TDIU prior to October 16, 2013.  A Supplemental Statement of the Case (SSOC) was submitted in August 2016, and the Veteran, through his representative, waived the 30 day waiting period and asked to immediately return the case to the Board's docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From January 4, 2012, the evidence of record is in relative equipoise as to whether the Veteran was unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating by reason of the service-connected disabilities, as of January 4, 2012, are met.  38 U.S.C.A. §§ 115, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  TDIU

The Veteran contends that he was unable to work due to the symptomatology associated with his service-connected disabilities, including his shoulder and elbow condition, prior to October 16, 2013.  After a thorough review of the evidence, the Board concludes that the Veteran is entitled to TDIU as of January 4, 2012, but not earlier.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the present case, the Veteran is service-connected for a right elbow strain with limitation of motion - previously rated as Diagnostic Code 5206 (40 percent from October 16, 2013), residuals of a right humerus fracture - previously rated as Diagnostic Code 5202 (40 percent from October 16, 2013), residuals of a right humerus fracture - previously changed to Diagnostic Code 5202 from 5299-5201 (0 percent from June 1, 1990, 20 percent from December 31, 2001, 30 percent from December 9, 2009 to October 16, 2013), and a right elbow strain with limitation of motion (10 percent from December 9, 2009 to October 16, 2013).  The combined evaluation is presently: 0 percent from June 1, 1990, 20 percent from December 31, 2001, 40 percent from December 9, 2009, and 60 percent from October 16, 2013.  As such, the Veteran does meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16(a) prior to October 16, 2013.  The Director of Compensation Service denied the initial referral for extraschedular consideration, and, as such, the Board may consider the matter.

Factual Background

Historically, service connection for residuals of a fracture right humerus was established in a November 1990 rating decision.

After service, the Veteran worked for approximately 20 years as a laborer in construction, and then another 10 years as a cement finisher leading up to his retirement in 1989.  In various records, the Veteran has reported education up to 9th, 10th, or 11th grade, but no higher.

As early as 1990, the Veteran sought private physical therapy treatment primarily for a neck injury, and secondarily for pain in his shoulder.  At the time, neck pain was the chief complaint.  

In November 1997, the Veteran filed an application for Social Security Disability benefits.  In the application, he stated that his inability to work started in December 1989 when a load of paneling fell on him, knocking him out, and causing cervical spine problems.  The Veteran stated that he was unable to work due to this cervical injury.  There was no mention of his preexisting humerus fracture in service.

VA outpatient treatment records reflect complaints of right shoulder pain from 1999 to 2000.  In May 1999, it was noted that the Veteran had muscle strength of 5 in upper extremities with full range of motion.  At the time, the Veteran complained of pain in hands, knees and shoulders that was present for about two years, and resulted in morning stiffness and pain at night.  In a February 2000 treatment record, it was noted that the Veteran had full range of motion in his upper extremities with stiffness on extension bilaterally.

In December 2000, a magnetic resonance imaging (MRI) study of the right shoulder was done by a private physician.  It showed the full thickness of the rotator cuff tear, which had calcified.  The doctor noted that the Veteran continued to complain of severe pain in his right shoulder with limited range of motion.  It was also noted that the Veteran complained in intermittent tingling and numbness in both upper extremities.  Examination found limited range of motion of abduction and external rotation.  Severe tenderness was noted in the subdeltoid bursa area and supraspinatus tendon area. 

In January 2001, the private physician assessed the Veteran's shoulder again, noting that an injection seemed to help his symptoms as he continued physical therapy.  He reported limited range of motion but with less pain.  Examination of the right shoulder revealed that range of motion was slightly limited with tenderness in the biceps grooves.

In a VA peripheral nerves examination in February 2002, the Veteran reported that he experienced numbness and tingling in his right arm.  He stated that he had difficulty withholding onto things with his hands, especially in the right hand.  He indicated that he had difficulty with buttoning his shift, combing his hair, or lifting his arm above his shoulder.  Motor examination revealed atrophy in the small muscles of the hand, right slightly greater than the left.  There was also weakness in the finger abductor and adductors in both hands, right slightly greater than the left.  It was noted that there might be some mild weakness in the right wrist extension compared to the left wrist extension.  The right hand took on a claw-like posturing.  Reflexes were diminished throughout.  The sensory examination failed to reveal any nerve root distribution-type sensory less.  There was some diffuse numbness in the right hand in a non-peripheral nerve or dermatomal distribution.  The assessment included right humerus fracture with no residuals.  The examiner noted that there was no evidence of any nerve damage.  The examiner further determined that the veteran's claw-like appearance of the right hand and mild carpal tunnel syndrome were not related to his right humerus fracture, but instead likely a result of chronic category I type radiculopathies.

In the VA joint examination in February 2002, the Veteran complained of intermittent pain involving his proximal arm and shoulder.  He was able to perform activities of daily life without limitation, but occasionally used a cane.  He was retired, but previously worked in construction.  Physical examination of the right shoulder revealed 4 to 5 out of 5 with respect to upper right extremity muscle strength.  The Veteran had slightly limited right wrist flexion and extension as compared to the left wrist.  Examination of the right humerus revealed no appreciable joint deformities but there was moderate tenderness to the deep palpation over the anterior, posterior and lateral aspect of the right humerus in comparison to the left.  The examiner concluded that the old fracture of the right humerus had no residuals.  The mild right hand arthritis and cervical spine arthritis were not due to the humerus.

In May 2003 and January 2004, the Veteran reported to a private physician that he was doing well, and there were no complaints related to his humerus fracture noted in the file.

In March 2004, VA outpatient records demonstrate continued complaints of pain.  At the time, the Veteran reported that his humerus fracture lead to weak hands and muscle atrophy.  He also complained of shoulder pain due, he thought, to arthritis.  There was objective evidence of atrophy, worse in the right hand than left.  The Veteran was determined to have radial nerve palsy secondary to the humerus fracture.  An electromyelogram (EMG) consult at this time revealed evidence of sensory motor peripheral neuropathy of both hands.  In a subsequent physical examination, a physician determined that the Veteran had an old radial nerve injury with associated extensor lag in the right upper extremity with some superimposed ulnar neuropathy possibly related to his diabetes.

In April 2004, in an orthopedic consult, the Veteran reported that he could not grip with strength after the fracture healed, and he had limited range of motion in his elbow with numbness and weakness in his right hand.  The orthopedist determined that the neurological problems were likely not related to the fracture, but the loss of elbow and wrist motion was likely related.  Further, the loss of shoulder motion was likely not attributable to the fracture as the loss of shoulder motion was symmetrical. 

In June 2005, a private physician noted that the Veteran was in the office that day for a consult regarding his right arm.  The physician stated that the Veteran was trying to obtain more disability, and they had a long discussion.  In an August 2005 letter, the physician stated that he had been a provider for the Veteran for approximately two years, and believed a reevaluation of the Veteran's disability was warranted due to his progressive inability to use his right arm and hand. 

In May 2006, private treatment records noted the traumatic neck fracture following a motor vehicle accident that required surgery in 2002.   The records noted ulnar nerve findings in the upper left extremity that dated back to the 1990s with incomplete extension at the elbow, and a peripheral nerve injury or brachial plexopathy in the upper right extremity from active duty service.  The physician stated that the right upper extremity injury caused atrophy and muscular weakness, in addition to the claw-hand contracture deformity.  

In April 2007, the Veteran testified before a Veterans Law Judge in the matter.  He stated that after the fracture initially healed, he could not fully open his hand, but he could still use it.  He reported shooting pains.  The Veteran's spouse attested to the steady decline of function of his right arm since they met.  She stated that they did not go out because he could not properly hold utensils to eat.  She did most of the driving.  She stated that he had difficulty sleeping, and complained of arm pain in the night.  He had trouble buttoning clothes, cutting food, eating, and with overall fine motor movements.

In a December 2009 VA examination, the Veteran reported a severe ache in his right upper extremity all the time.  He denied flare-ups, and stated that the pain made it such that he could not do anything.  The shoulder was found to be tender to palpation, and range of motion could only be assessed twice due to complaints of pain.  Regarding the right humerus fracture residuals, the examiner stated that the functional impairment was minor, and there was no weakness, fatigability, or incoordination.  With respect to the diagnosed right shoulder strain, the examiner assessed moderately severe functional impairment, with no weakness, fatigability, or incoordination.  With respect to the right elbow strain, the examiner assessed a moderately severe to severe functional impact with no gross weakness, fatigability, or incoordination.  The examiner left the issues of muscle atrophy for the neurology examination.

The subsequent neurological examination in January 2010 diagnosed the Veteran with severe predominational axonal sensorimotor poly neuropathy and mild right hemiparesis and hemisensory loss mostly likely from a small, old left subcortical stroke.  There was hyperreflexia and spasticity in the right upper and right lower extremities, and decreased sensations in the right side of the Veteran's body, suggesting dysfunction of the left side of his brain.  A small subcortical lesion or lacunar stroke near the left thalamus and internal capsile may cause those deficits, and be superimposed on the polyneuropathy.  There was radiological evidence that he has small vessel disease intracranially that would increase chances of a stroke.  Based on those impairments, and the involvement of his dominant hand, he should have been considered unable to work any job other than that which requires minimal use of his hands.  

However, the examiner determined that it was less likely than not that these symptoms were related to the old humerus fracture.  The examiner reasoned that the neurological impairments following a humerus fracture are immediately seen after the fracture and after any stretch or compression of the surrounding nerves and plexus.  The neurological impairments do not appear or progress decades later at the wriest or at the cervical spine and produce a claw-hand.  In addition, there is electrophysiologic evidence of a severe polyneuropathy, which affects nerves other than those in the right upper extremity.  Because diabetes is the most common cause of peripheral neuropathy in the United States and the Veteran was a diabetic, it was considered a likely contributing factor to the progression of the neuropathy.  Diabetes may not, however, be the only cause.  Furthermore, it was still not clear whether his neuropathy was strictly a symmetrical polyneuropathy or an asymmetrical one such as mononeuropathy multiplex.  Diabetes is a known cause for both of these peripheral nervous system disorders.  The Veteran's physical examination was also consistent with mild right hemiparesis and hemisensory loss from a small left subcortical lesion in the brain, most likely an old lacunar stroke.  The examiner concluded that there were at least two separate problems affecting the right upper extremity, but the old humerus injury was likely not the source of the debilitating symptomatology. 

In January 2011, the Veteran was provided a VA examination in order to determine whether his service-connected disability precluded him from gainful employment.  A physical examination revealed an equal active and passive range of motion.  Shoulder forward flexion was to 60 degrees, and abduction was to 70 degrees.  Shoulder external rotation was to 30 degrees, and internal rotation was to 60 degrees.  There were no changes in range of motion noted with repeated use.  Strength was noted to be 4 out of 5.  Guarding and abnormal movement were also noted.  Ankylosis was not present.  Imaging revealed osteoporosis.  Based on the foregoing, the examiner diagnosed rotator cuff arthropathy of the right shoulder.  He concluded that the right shoulder disability, in of itself, did not preclude the Veteran from gainful employment.  It would, however, be difficult to obtain and retain gainful employment in light of the Veteran's age and stooped posture.  A separate addendum in May 2011 stated that the Veteran would be significantly limited as far as any lifting with respect to the right upper extremity, or any repetitive usage due to the previous examination.

In January 2012, a VA examiner reviewed the Veteran's file again, and stated that the Veteran was significantly limited as far as securing a substantially gainful occupation as a result of the service-connected right upper extremity.  The limitation was significant as far as lifting or any repetitive use.  Sedentary work would not be affected.

The following examination in October 2013 was the basis for granting TDIU with the effective date of October 16, 2013.

Analysis

In light of the competent medical evidence and lay testimony of record, the Board concludes that the Veteran is entitled to TDIU beginning on January 4, 2012, but no earlier.

At the outset, the Board has already determined that the Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and Social Security records are consistent with the work history dates provided by him, and tend to corroborate the Veteran's assertion of his employment and relative education level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Furthermore, the Veteran does not have experience or training in sedentary employment, and the claims file does not include evidence indicating that the Veteran has the necessary skills to perform this type of work.  For approximately 30 years, the Veteran performed manual labor in construction and masonry.  With education up to, at the highest, 11th grade, sedentary work is not a meaningful or gainful employment opportunity for the Veteran.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (consideration of whether a veteran is entitled to TDIU must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits).  As such, the award of TDIU should occur at the point at which the Veteran is no longer capable of obtaining and retaining employment that is not exclusively sedentary.

Prior to the January 4, 2012 examination, the Veteran's functional impairment varied, and was attributed to a number of intervening, non-service-connected disabilities.  In evaluating medical opinions, the Board may place greater weight on one opinion over another depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent there was review of prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater probative weight on the January 2010 VA examination to prevent an earlier date for the award of TDIU.  The examination was conducted by a neurologist, contains a complete description of the claimed disabilities, includes a rationale for all opinions, and reflects familiarity with the clinical data and the Veteran's complete medical history.  It is also supported by medical opinions from VA treating physicians who indicated in March 2004 and April 2004 that the Veteran's right ulnar neuropathy was possibly related to his diabetes, and that his current neurological problems were not related to the fracture because they were symmetrical on both side.  Similarly, a February 2002 examination concluded that the Veteran's claw-like appearance of the right hand and mild carpal tunnel syndrome were not related to his humerus fracture.  In sum, the credible, probative evidence of record tends to demonstrate a number of intervening disabilities that contributed to the Veteran's inability to work prior to January 4, 2012.  At that time, an examiner was able to exclusively demonstrate that the Veteran's service-connected disabilities progressed such that the Veteran could not obtain and retain gainful employment.

As of the January 4, 2012 examination, the Veteran was effectively prevented from obtaining and retaining gainful employment due to his service-connected disabilities.  The Veteran's disability may not preclude him from sedentary employment as of January 4, 2012, but adapting the Veteran's work experience for such a position would require training and education that is not, at this point, feasibly due to his limited high school education and work history. 

While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiologies of his current disabilities are complex medical determinations, and the issue of causation of symptomatology is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran believes he is entitled to TDIU earlier than October 2013, a clear entitlement only arose in January 2012, and not the initial effective date of his residual injury claim.

The preponderance of the evidence is against an award of TDIU prior to January 4, 2012.  Since the preponderance of the evidence is against the claim prior to January 4, 2012, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU prior to January 4, 2012 must be denied.

The evidence is in relative equipoise as to his claim of entitlement to TDIU benefits between October 16, 2013 and January 4, 2012.  Resolving benefit of the doubt in favor of the Veteran, the Veteran's claim of entitlement to TDIU since January 4, 2012 must be granted.  


ORDER

Entitlement to a TDIU rating by reason of service-connected disabilities since January 4, 2012 is granted.

Entitlement to a TDIU rating by reason of service-connected disabilities prior to January 4, 2012 is denied.


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


